PER CURIAM.
Connie White appeals an amended final judgment entered after our remand in White v. White, 686 So.2d 762 (Fla. 5th DCA 1997). We vacate this judgment because it was entered while a motion to disqualify was pending before the judge.1 Fuster-Escalona v. Wisotsky, 23 Fla. Law Weekly D444 (Fla. 4th DCA Feb.11, 1998); Berkowitz v. Rieser, 625 So.2d 971 (Fla. 2d DCA 1993).
The assignment of this case to another trial judge will require a re-trial of all issues except the dissolution of marriage affirmed in accordance with our opinion in the earlier appeal. Given the need for this re-trial, the new trial court shall have the latitude to consider an award of attorney’s fees in light of any evidence presented, on remand, of misconduct by the former wife in unnecessarily protracting the original litigation.
JUDGMENT VACATED; REMANDED.
GRIFFIN, C.J., and PETERSON and THOMPSON, JJ., concur.

. The motion was subsequently heard and found to be sufficient by the judge.